        Case 1:19-cr-10459-RWZ Document 471 Filed 02/06/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


                             CRIMINAL NO. 19-10459-RWZ


                             UNITED STATES OF AMERICA

                                             v.

                             MICHAEL CECCHETELLI, et al.

                                          ORDER

                                     February 6, 2020



ZOBEL, S.D.J.

       It is hereby ORDERED that Russell M. Aoki is appointed as Coordinating

Discovery Attorney for CJA defense counsel.

       The Coordinating Discovery Attorney is authorized to oversee any discovery

management issues that are common to all defendants. His responsibilities will include:

   •   Assisting defense counsel to manage and review discovery produced by the
       Government and relevant third-party information common to all defendants;

   •   Assessing the amount and types of case data to determine what types of
       technology should be evaluated and used to avoid duplicative costs and to
       ensure efficient organization and review;

   •   Acting as a liaison with federal prosecutors to facilitate the timely and effective
       exchange of discovery;

   •   Identifying, evaluating, and engaging third-party vendors and other litigation
       support services;

   •   Assessing the needs of individual parties and identifying any additional vendor
       support that may be required – including copying, scanning, forensic imagining,
       data processing, data hosting, trial presentation, and other technology depending
       on the nature of the case;
        Case 1:19-cr-10459-RWZ Document 471 Filed 02/06/20 Page 2 of 3




   •   Identifying any additional human resources that may be needed by individual
       parties for the organization and substantive review of information;

   •   Providing training and support services to defense teams as a group and
       individually.

       Any discovery issue specific to any particular defendant shall be addressed by

defense counsel directly with the Government and not through the Coordinating

Discovery Attorney. The Coordinating Discovery Attorney’s duties do not include

providing individual representation services, and therefore the Coordinating Discovery

Attorney will not establish an attorney-client relationship with any of the defendants.

       The Government shall provide a copy of all discovery to the Coordinating

Discovery Attorney unless otherwise agreed, subject to any Protective Order entered in

this case.

       The Coordinating Discovery Attorney’s time (and the time spent by his staff) shall

be paid by the Administrative Office of the U.S. Courts, Defender Services Office.

       The Coordinating Discovery Attorney shall petition this Court, ex parte (with

copies to defense counsel and the First Circuit Case Budgeting Attorney) for funds for

outside services and shall monitor all vendor invoices for such services to confirm that

work was performed as agreed. All petitions for outside services shall include a basis

for the requested funds and affirmation that the costs of the services are reasonable.

       The Coordinating Discovery Attorney shall also provide this Court with monthly

ex parte status reports (with copies to defense counsel and the First Circuit Case

Budgeting Attorney) describing the status of work and, if any third-party services are

                                             2
        Case 1:19-cr-10459-RWZ Document 471 Filed 02/06/20 Page 3 of 3



used, whether those services are expected to remain within the budget authorized by

the Court.




   February 6, 2020                               /s/ Rya W. Zobel
     DATE                                             RYA W. ZOBEL
                                        SENIOR UNITED STATES DISTRICT JUDGE




                                          3
